Citation Nr: 0619126	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  05-07 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Whether new and material evidence has been submitted to 
reopen a claim of prurigo nodularis.

3.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and E.K.S.



ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972, with service in Vietnam from January 1971 to November 
1971, and from October 1974 to March 1976.  

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a  July 2004 rating decision of the 
Reno, Nevada Regional Office (RO) of the Department of 
Veterans Affairs (VA).

As a preliminary matter, the Board clarifies one of the 
issues under review.  In the July 2004 rating decision under 
review; Statements of the Case dated in March 2005 and 
February 2006, and in its certification dated in May 2006, 
the RO certified the psychiatric claim at issue as being 
whether new and material evidence has been submitted to 
reopen a claim of major depression with PTSD and evidence of 
psychotic disorder such as paranoid schizophrenia dysthymia 
versus paranoid disorder, and mixed character disorder.  

Applicable law provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue.  38 C.F.R. 
§ 19.35.  At the March 2006 Travel Board hearing, the veteran 
through his representative expressly withdrew his petition to 
reopen his claim for PTSD and instead argued that the 
evidence supported a grant of service connection for 
schizophrenia.

Apart from the identified issue as stated in the rating 
decision, the statements of the case, and the certification 
document, notice to the veteran and adjudication of the claim 
has focused upon the question of whether new and material 
evidence has been obtained solely as to PTSD, and not as to 
an original claim of service connection for schizophrenia.  
The record indicates that the veteran was first denied 
service connection for PTSD in August 1986, and his petition 
to reopen the claim was denied in January 1996.  Conversely, 
prior to the July 2004 claim under review, there has been no 
adjudication of the claim of service connection for 
schizophrenia.  

Thus, because the Board is obligated to review all issues 
which are reasonably raised from a liberal reading of the 
jurisdictional pleadings in this matter, 
the claim of service connection for schizophrenia, as denied 
in the July 2004 rating decision, is an original claim.  
Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 228-29 (1993).  Because the veteran 
filed a timely notice of disagreement as to the issue and a 
Statement and Supplemental Statement of the Case were issued, 
and a Substantive Appeal has been received, the original 
claim of service connection for schizophrenia is before the 
Board for appellate review.  Further, because the record as 
to the claim of service connection for schizophrenia is not 
ready for appellate review, the claim will be REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for further development.  


FINDINGS OF FACT

1.  Chloracne was not incurred in or aggravated by active 
military service.  

2.  The evidence submitted to reopen the claim for service 
connection for prurigo nodularis is either cumulative or 
redundant; does not bear directly and substantially on the 
specific matter under consideration; and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.






CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for chloracne are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  The criteria for the reopening of a November 1985 claim, 
denying service connection for prurigo nodularis are not met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

By letters dated in June 2003, June 2005, and March 2006, the 
RO apprised the veteran of the evidence required to 
substantiate a claim for service connection for chloracne and 
to re-open a claim for service connection for prurigo 
nodularis and advised the veteran of the allocation of 
responsibility for obtaining such evidence.  Subsequent to 
the VA's June 2003 advisement letter to the veteran of what 
evidence would substantiate the claims, the allocation of 
responsibility for obtaining such evidence, and advising the 
veteran that she should submit all relevant evidence, de novo 
review of the claims was accomplished in March 2005, and a 
Statement of the Case ("SOC") was issued.

Although the VA's June 2005 and March 2006 advisement letters 
to the veteran were sent after the March 2005 SOC was issued, 
the veteran was provided with every opportunity to submit 
evidence and argument in support of his claims and was given 
ample time to respond to the RO letters.  When considering 
the advisement letters and the other documents described 
above, as a whole, the Board finds that the veteran was aware 
that it ultimately was his responsibility to give VA any 
evidence pertaining to these claims.  There is no report from 
the veteran, or suggestion from the record, that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims or that other evidence is 
existent and has not been obtained.

The rating decision on appeal, the March 2005 SOC, the March 
2006 Supplemental Statement of the Case ("SSOC"), and the 
May 2006 SSOC provided the veteran with specific information 
as to why the claims were being denied and of the evidence 
that was lacking.  The March 2005 SOC supplied the veteran 
with the complete text of 38 C.F.R. § 3.159(b)(1), concerning 
the need for the veteran to provide any evidence pertaining 
to the claim.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).


VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records, service medical records (SMRs), and VA medical 
records or authorize VA to obtain those records on his 
behalf.  The veteran authorized and the VA obtained all 
relevant medical records.  The treatment records were 
received and reviewed through September 2005.  

In various correspondence, the veteran has asserted that his 
service medical records are incomplete.  However, the record 
indicates that in September 1976, the veteran's records were 
received from the National Personnel Records Center.  Apart 
from the veteran's current assertion, there is no evidence to 
indicate that the service medical records obtained are 
incomplete.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A VA Skin 
Examination was provided to the veteran in November 2003.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support her claim, and the 
record is ready for appellate review.


Analyses of the Claims

Service Connection for Chloracne

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
With regard to chloracne, service connection may be granted 
where there is no medical evidence of in-service incurrence 
if chloracne became manifest to a degree of 10 percent or 
more disabling within a year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military service.  Veterans who served on active duty in 
Vietnam are presumed to have been exposed to an herbicide 
agent, and the last date on which they are presumed to have 
been exposed to an herbicide agent is the last day on which 
the veteran served in Vietnam.  38 U.S.C.A. §§ 1101, 1112, 
113; 38 C.F.R. §§ 3.307, 3.309.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied. Id.  Where there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the claimant will 
be given the benefit of the doubt.  38 U.S.C.A. § 5107(b). 

In August 2003, the veteran underwent a physical examination 
an Agent Orange Registry.  The veteran complained of 
chloracne beginning in 1972.  After conducting a physical 
examination and noting multiple skin lesions, the nurse 
practitioner assessed the veteran with "probable" 
chloracne.  However, in  November 2003, the veteran was 
provided a clarifying VA Skin Examination.  At that 
examination, the veteran reported that he had experienced 
skin eruptions and itching since 1973 or 1974.  After 
reviewing the case file and the veteran's medical records and 
conducting a physical examination, the VA examiner noted that 
the veteran's 1974 service separation physical examination 
reported no skin disorders other than a scar on the wrist.  
The VA examiner diagnosed the veteran with prurigo nodularis 
with residual, episodic, recurrent, pustular lesions, 
pruritis, and scaring, which she noted was first diagnosed in 
a dermatology examination in 1982.
 
The preponderance of the competent medical evidence does not 
support a finding that the veteran has chloracne.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the medical 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion that the medical examiner reaches].

The November 2003 VA examination is particularly probative, 
as it was conducted with a full review of all of the evidence 
of record at the time of the examination, and with specific 
focus upon whether the veteran had the disorder in question.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  In contrast, the August 2003 Agent Orange 
Registry examiner did not review the veteran's case file or 
medical records and relied on the veteran's self reports of 
his medical history.  

Because the preponderance of the evidence indicates that the 
veteran does not have a current diagnosis of chloracne, 
service connection cannot be granted for this claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that 
absent proof of a present disability, there can be no valid 
claim).


New and Material Evidence

The veteran's claim of service connection for prurigo 
nodularis was last raised in February 1984 as skin diseases 
secondary to Agent Orange exposure.   It was denied by the RO 
in November 1985.  Because the veteran did not appeal the 
November 1985 RO's decision, the denial is final, and the 
merits of the claim may only be examined upon the submission 
of "new and material" evidence.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §  20.1105 (2005).

The standard for new and material evidence was amended, and 
applies to claims to reopen received on or after August 29, 
2001, as here.  See 66 Fed. Reg. 45620 (Aug. 29, 2001); 
[codified at 38 C.F.R. § 3.156(a) (2002)].  Under this 
standard, new and material evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a veteran 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the veteran's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The law further provides that the submission of "new and 
material" evidence is a jurisdictional prerequisite to the 
Board's review of a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

At the time of the RO's November 1985 denial of the veteran's 
claim for service connection for skin diseases secondary to 
Agent Orange exposure, the evidence included the veteran's 
SMRs, an April 1985 VA Agent Orange Physical Examination 
Report, and VA outpatient treatment records from August 1981 
to April 1985.

SMRs from both the veteran's first and second enlistments are 
silent for any complaints, diagnoses, or treatments for skin 
conditions.  The December 1971 service separation examination 
for his first enlistment for active duty service documented 
normal skin with the exception of a burn on the left wrist, 
and in the December 1971 health history questionnaire, the 
veteran denied ever having any skin diseases.  

The veteran's October 1974 entrance physical examination for 
his second enlistment for active duty service noted normal 
skin except for a scar on the left wrist.  In the October 
1974 health history questionnaire, the veteran denied ever 
having any skin diseases.  The March 1976 service discharge 
examination documented normal skin with the exception of 
hyperpigmentation of the left wrist and a well-healed, 
surgical scar on the left ankle, and in the March 1976 health 
history questionnaire, the veteran denied ever having any 
skin diseases.  
 
The April 1985 VA Agent Orange Physical Examination Report 
noted that the veteran had a skin rash and concluded that it 
was "probable" prurigo nodularis.  A separate April 1985 VA 
Dermatology Report diagnosed the veteran with prurigo 
nodularis due to picking and scratching probable 
folliculitis-like lesions.  However, these reports do not 
indicate that the disorder was incurred as a result from 
presumed exposure to herbicides.  

Noting that the veteran's SMRs were negative for any chronic 
skin disorder and that his service separation examination 
showed normal skin, the RO's November 1985 decision denied 
the veteran's claim for entitlement to service connection for 
skin diseases secondary to Agent Orange exposure due to lack 
of in-service incurrence of a skin condition.

In order to reopen his claim, the veteran has proffered 
statements that he has experienced chronic skin problems 
since returning from Vietnam in 1971 and VA outpatient 
records subsequent to November 1985.  These records show that 
the veteran has been treated for several skin abscesses.  In 
addition, as part of the evaluation of his July 1997 
application for a non-service-connected pension, the veteran 
received a VA General Medical Examination in October 1997 in 
which he was diagnosed with prurigo nodularis.  At a November 
2003 VA Skin Diseases Examination, the VA examiner diagnosed 
the veteran with prurigo nodularis with residual, episodic, 
recurrent, pustular lesions.  

Although the evidence described above is new in the sense 
that it was not previously submitted to the RO in 1985, the 
Board finds the evidence is nonetheless cumulative and 
duplicative of the evidence submitted to the RO in 1985.  
Moreover, none of the new evidence establishes in-service 
incurrence of a skin condition to overcome the deficiency 
noted for this claim in the RO's 1985 decision.  Because 
prurigo nodularis is not a presumptive condition for agent 
orange exposure, in-service incurrence must be established.  
38 C.F.R. §§ 3.307, 3.309. 

The October 1997 VA examiner reported that he was not able to 
substantiate the veteran's allegation that his prurigo 
nodularis was due to Agent Orange exposure, upon the belief 
that veteran's SMRs contained no records covering the time 
when the veteran was in Vietnam.  However, as noted above, 
there is no evidence in the record that the veteran's SMRs 
from his first enlistment, part of which he served in 
Vietnam, are missing.  

Finally, as to the veteran and his mother's unsubstantiated 
statements that he experienced skin rashes due to exposure to 
Agent Orange immediately after returning from Vietnam in 
1971, these statements are not material.  Although a lay 
person is competent to describe symptoms, such as skin 
rashes, a lay person is not qualified to render a diagnosis 
or a probative opinion concerning medical causation.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Gottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  This burden may not be met merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Epps, supra; Grottveit, 
supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
As such, the Board finds that the new evidence does not bear 
directly and substantially on the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
prurigo nodularis claim, and the veteran's petition to reopen 
the claim is denied.  


ORDER

Service connection for chloracne is denied.

The application to reopen the claim of entitlement to service 
connection for prurigo nodularis is denied.


REMAND

The issue of service connection for schizophrenia must be 
remanded because the RO failed to comply with its duty-to-
notify-and-assist requirements and failed to develop these 
claims.

In order to comply with the duty-to-notify requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
notify the veteran of what evidence would substantiate the 
claim for service connection for schizophrenia and of the 
specific allocation of responsibility for providing such 
evidence.  Other development of the claim is required, 
including the conduct of a VA mental disorders examination, 
as below.

Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC will advise the veteran 
and his representative of what evidence 
would substantiate such claims in 
compliance with its duty to notify and 
assist requirements.  38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002).  
Contemporaneous with this advisement, 
ascertain if the veteran has received any 
VA, non-VA, or other medical treatment 
for schizophrenia that is not indicated 
by the record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
records not currently on file.  The 
RO/AMC should obtain these records and 
associate all information with the case 
file.

2.  If unable to obtain any of the 
relevant records sought, the RO/AMC 
should notify the veteran and identify 
the specific records not obtained, 
explaining the efforts used to obtain 
those records, and describing any further 
action to be taken with respect to the 
claim.  38 U.S.C.A. § 5103A(b)(2).

3.  The RO/AMC will afford the veteran a 
VA mental disorders examination, to be 
conducted by a qualified physician, to 
ascertain if the veteran (1) is diagnosed 
as having schizophrenia, and if so (2) 
whether such schizophrenia, was caused by 
any incident of military service.  The 
examiner is specifically requested to 
opine as to whether any in-service 
symptoms or behaviors, or any such 
symptoms or behaviors within one year 
from discharge from military service, 
were such prodromal signs of 
schizophrenia.  Any further indicated 
studies should be conducted. The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale. The examiner should 
reconcile any findings with the medial 
opinions cited herein.


4. The RO/AMC should take any additional 
development action deemed proper with 
respect to the claims, including 
conducting any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the duty-to-notify-and-
assist provisions.  Following such 
development, the RO/AMC should review and 
adjudicate the claim.  See 38 C.F.R. 
§ 4.2 (if the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).  If any such action 
does not resolve the claim, the RO/AMC 
should issue a Statement of the Case to 
the veteran and allow an appropriate time 
for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


